DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 10, 14, 19-21, 29, 31-40 and 48-58 allowed as a result of RCE filed on March 09, 2022.
3.	The closest relevant art is the Japanese Patent (JP 2004-113561 A) wherein the Japanese reference teaches an air handling device (Fig. 2) comprising an exhaled air collector and an air suction conduit, wherein the exhaled air collector is connected to the air suction conduit (see details of Fig. 2), wherein the air handling device is attached to, incorporated into, connected to, integrated with and located behind a sitting apparatus (3) as a chair, wherein the exhaled air collector captures exhaled air (10) to the air suction conduit, the air suction intake, or both (see details of Fig. 2), wherein the air suction conduit transports the exhaled air in a downwards direction towards a floor or a ground (2), wherein the air suction conduit comprises an opening (8) that releases the exhaled air (10) above the floor or the ground (2) (see Figure 2, paragraphs 0013 & 0014), and wherein the exhaled air is released towards a second air suction intake (see details of Fig. 4).  The Japanese reference further teaches an air suction intake located between the exhaled air collector and the air suction conduit, wherein the air suction conduit and/or the air suction intake comprise one or more fans (12, paragraph 0016), and the air purification chamber comprises a High Efficiency Particulate Air (HEPA) filter (paragraph 0003).  The Japanese reference teaches the air handling device being an air 
4.	Claims 1, 4, 10, 32, 33, 48, 51 and 56 of this instant patent application differ from the disclosure of the Japanese reference in that the air purification system for a chair comprises an exhaled air collector with an open front, an exhaled air blocking surface and an exhaled air catch basin wherein the exhaled air blocking surface is located within the open front, and wherein the exhaled air catch basin is located at a bottom of the exhaled air collector.
5.	Claims 14, 19, 20, 21, 29, 31, 49, 53 and 57 of this instant patent application differ from the disclosure of the Japanese reference in that the air purification system for a chair comprises an exhaled air collector including both an open front and a recessed exhaled air blocking surface, wherein the exhaled air collector fully encircles an electronic display screen, wherein a front, outer surface of the electronic display screen forms the recessed exhaled air blocking surface, and wherein the electronic display screen is recessed in an indentation in a back of the chair.
6.	Claims 34-40, 50, 52, 54 55 and 58 of this instant patent application differ from the disclosure of the Japanese reference in that the air purification system for a chair comprises an exhaled air collector partially or fully fits within an indentation in a back of the chair.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 11, 2022